internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-111464-99 cc dom it a b6 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend taxpayers year adollar_figure bdollar_figure cdollar_figure ddollar_figure edollar_figure fdollar_figure gdollar_figure issue s whether the term ‘regular tax liability’ includes the separate tax paid under sec_402 of the sec_1 on lump-sum_distributions for purposes of the minimum_tax_credit under sec_53 conclusion the term ‘regular tax liability’ includes taxes paid on lump sum distributions under sec_402 for purposes of the minimum_tax_credit under sec_53 facts unless provided otherwise all section references refer to sections of the internal_revenue_code the code as in effect for the appropriate tax_year or years under discussion in year taxpayers filed their federal individual_income_tax_return on a form_1040 reporting adollar_figureof taxable_income on line the federal_income_tax liability with respect to this income amounted to bdollar_figure taxpayers reported additional taxes under sec_402 in year as a result of a lump-sum_distribution of cdollar_figurefrom a qualifying retirement_plan the tax on the lump-sum_distribution amounted to ddollar_figureand was reported on form_4972 tax on lump-sum_distribution this amount was properly included on line of the taxpayers’ year federal_income_tax return combining the regular income_tax_liability of bdollar_figureand the lump-sum_distribution tax of ddollar_figuregave the taxpayers a total_tax liability of edollar_figurefor line of the year form_1040 in year taxpayers also filed a form_6251 alternative_minimum_tax and form_8801 credit for prior year minimum_tax taxpayers properly identified unapplied amt credit carryforwards to year of fdollar_figure taxpayers reported current_year tentative_minimum_tax on form_6251 in the amount to gdollar_figure per the instructions for form_8801 taxpayers compared the current_year tentative_minimum_tax of gdollar_figureto the total_tax liability of edollar_figurereported on line of the year and determined that the entire credit carryforward of fdollar_figurecould be applied against the current_year regular_tax of edollar_figure law and analysis sec_55 of chapter part vi imposes an alternative_minimum_tax amt on all taxpayers in addition to a taxpayer’s regular_tax_liability sec_55 provides that the amt for a taxpayer shall equal the excess if any of the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year sec_55 provides that for purposes of this section the term ‘regular tax’ means the regular_tax_liability for the taxable_year as defined in sec_26 reduced by the foreign_tax_credit allowable under sec_27 the sec_936 credit allowable under sec_27 and the puerto rico economic activity credit under sec_30a sec_55 further provides that ‘regular tax’ for purposes of sec_55 shall not include any_tax imposed by sec_402 sec_402 imposes a tax on lump-sum_distributions sec_53 found in chapter part iv allows taxpayers a credit against the tax_imposed_by_chapter_1 of the irc for any taxable_year in an amount equal to the minimum_tax_credit for such taxable_year sec_53 provides that for purposes of sec_53 the minimum_tax_credit for any taxable_year is the excess if any of the adjusted_net_minimum_tax imposed for all prior taxable years beginning after over the amount allowable as a credit under subsection a for such prior taxable years sec_53 provides that the credit allowable under sec_53 for any taxable_year shall not exceed the excess if any of the regular_tax_liability of the taxpayer for such taxable_year reduced by the sum of the credits allowable under subparts a b d e and f of this part over the tentative_minimum_tax for the taxable_year sec_26 found in chapter part iv of the code defines ‘regular tax liability’ specifically sec_26 provides that for purposes of this part the term ‘regular tax liability’ means the tax imposed by this chapter for the taxable_year sec_26 limits the definition of ‘regular tax liability’ by providing a list of tax provisions that shall not be treated as imposed by chapter the list of taxing provisions in sec_26 does not include the tax on lump-sum_distributions provided in sec_402 of chapter therefore for purposes of sec_26 and chapter part iv of the code which includes sec_53 the definition of ‘regular tax liability’ shall include the tax under sec_402 on lump- sum distributions thus under the specific language of sec_55 of the code the term ‘regular tax liability’ for purposes of determining the amount of amt imposed does not include the tax on lump- sum distributions under sec_402 however the term ‘regular tax liability’ for purposes of the minimum_tax_credit of sec_53 does include the tax imposed under sec_402 because sec_53 uses the definition of regular_tax_liability under sec_26 and does not specifically exclude the tax under sec_402 from this definition in addition the appropriate tax form required to be filed due to the application of the amt credit follows the language of the code specifically form_8801 credit for prior year minimum_tax requires the taxpayer to enter his or her regular income_tax_liability minus allowable credits on line the instructions for form_8801 refer the taxpayer to his or her form_1040 u s individual_income_tax_return to determine the proper regular income_tax_liability amount to include on line of form_8801 the amount of regular income_tax_liability from form_1040 includes any_tax on lump-sum_distributions paid_by the taxpayer from form_4972 tax on lump-sum_distributions in this case the plain language of the code is clear and supports the result reached by taxpayers in addition the applicable tax forms and instructions associated with the code provisions at issue also support taxpayers’ conclusion caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
